                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

MARZUQ AL-HAKIM,

       Plaintiff,

v.                                                             Case No: 8:19-cv-1444-T-36SPF

GREAT WEST CASUALTY, INC.,
CUSTARD INSURANCE ADJUSTERS,
DAVID GREEN and LELAN LUCKY,

       Defendants.
                                            /

                                            ORDER

       This cause comes before the Court upon the Report and Recommendation filed by

Magistrate Judge Sean P. Flynn on July 25, 2019 (Doc. 15). In the Report and Recommendation,

Magistrate Judge Flynn recommends that: 1. Plaintiff’s motion to proceed in forma pauperis (Doc.

2) be denied without prejudice; 2. Plaintiff’s complaint (Doc. 1) be dismissed without prejudice;

3. Plaintiff be allowed thirty days to file a cognizable amended complaint in accordance with the

Federal Rules of Civil Procedure and to file a renewed request to proceed in forma pauperis; and

4. Plaintiff be advised that failure to file an amended complaint within the allotted

time may result in dismissal of this action. All parties were furnished copies of the Report and

Recommendation and were afforded the opportunity to file objections pursuant to 28 U.S.C. §

636(b)(1). No such objections were filed.

       Upon consideration of the Report and Recommendation, and upon this Court's independent

examination of the file, it is determined that the Report and Recommendation should be adopted.

Accordingly, it is now
      ORDERED AND ADJUDGED:

      (1)    The Report and Recommendation of the Magistrate Judge (Doc. 15) is adopted,

             confirmed, and approved in all respects and is made a part of this Order for all

             purposes, including appellate review.

      (2)    Plaintiff’s motion to proceed in forma pauperis (Doc. 2) is DENIED without

             prejudice.

      (3)    Plaintiff’s complaint (Doc. 1) is dismissed without prejudice. Plaintiff is granted

             leave to file within thirty (30) days of the date of this Order a cognizable amended

             complaint in accordance with the Federal Rules of Civil Procedure. Thereafter,

             Plaintiff may file a renewed request to proceed in forma pauperis.

      (4)    Failure to file an amended complaint within the allotted time may result in

             dismissal of this action without further notice of the Court.

             DONE AND ORDERED at Tampa, Florida on August 13, 2019.




Copies to:
The Honorable Sean P. Flynn
Counsel of Record




                                              2
